MADDOX, Justice.
The question presented by the State’s petition for certiorari is as follows:
When a defendant, indicted for a misdemeanor, fails to demand a trial by jury within the time mandated by Code 1975, § 15-14-30,1 can the trial judge conduct a bench trial and sentence the defendant over his objection? We answer the question in the affirmative, and hold that the dissenting opinion authored by Judge Bookout, and concurred in by Judge Bowen, states the applicable law.
The judgment of the Court of Criminal Appeals, 410 So.2d 126, is due to be reversed and the cause remanded for proceedings not inconsistent with this opinion.
REVERSED AND REMANDED.
TORBERT, C. J., and JONES, SHORES, BEATTY and ADAMS, JJ., concur.
ALMON and EMBRY, JJ., dissent.
FAULKNER, J., not sitting.

. In all misdemeanor cases in the circuit court, the issues and questions of fact shall be tried by the judge of the court without the intervention of a jury except in cases where a trial by jury is demanded in writing by the defendant. Such written demand shall be filed in the case with the clerk of the court on or before the first sounding of the case if the case is sounded within 30 days after the defendant has been arrested or taken into custody after the finding of the indictment or, within 30 days after the defendant has appealed if the case is brought to the circuit court by appeal; and, if such case is not sounded within 30 days after the defendant has appealed, been arrested or been taken into custody after the finding of the indictment, then such written demand must be filed with the clerk within 30 days after the defendant has appealed, or been arrested or taken into custody after the finding of the indictment. A failure to demand in writing a trial by jury as provided in this section shall be held and deemed to be a waiver by the defendant of a trial by jury.